Citation Nr: 0521796	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  01-04 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $11,971.75.

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The appellant had active military service from July 1971 to 
November 1977.  This matter arises from an October 2000 
rating decision of the Committee on Waivers and Compromises 
(the Committee) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case must be remanded for due process reasons.  In 
February 2002, the appellant testified at a hearing before a 
Veterans Law Judge (VLJ) who is no longer associated with the 
Board.  The law requires that the Board Member who conducts a 
hearing on appeal must participate in any decision made on 
that appeal.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 
20.707 (2004).  As such, the appellant was sent a letter in 
June 2005 that advised him of his right to hearing by another 
VLJ.  The appellant responded later that month indicating 
that he wished to be scheduled for a hearing before a VLJ at 
a regional office.  The appellant has a right to such a 
hearing.  38 C.F.R. § 3.103(c)(2004).

For the reasons set forth above, the Board remands this case 
to the RO for the following action:

The appellant should be scheduled to 
appear at a hearing before a Veterans Law 
Judge at the RO.

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.   The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

